Citation Nr: 1131928	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-23 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code (also known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1995.  He also has verified service in the Army Selected Reserves for the period from April 1994 to May 2002 and from January 2007 through the present.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The issue before the Board today was remanded in February 2009, March 2010, and November 2010 for further evidentiary and procedural development.  


FINDINGS OF FACT

1.  The Veteran separated from the Selected Reserves in May 2002; he did not re-enlist in the Selected Reserves until January 2007.  

2.  The Department of Defense (DOD) has determined that the Veteran is not eligible for educational assistance under Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)).


CONCLUSION OF LAW

The criteria for eligibility for MGIB-SR educational assistance benefits have not been met.  10 U.S.C.A. § 16132 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7540, 21.7550 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), imposes obligations on VA in terms of its duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  See also 38 C.F.R. § 21.7530 (2010) (directing the VA to apply §§ 21.1031 and 21.1032 to Chapter 1606 claims).  In this case, however, the essential facts are not in dispute; the case rests solely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Compliance with Prior Board Remand(s)

As noted in the Introduction above, the Board remanded this appeal in February 2009, March 2010, and November 2010.  The purpose of these remands was to obtain clarification as to the Veteran's eligibility for Chapter 1606 benefits (per the Department of Defense (DOD)) as well as citation to the authorit(ies) which supported the initial basis for the RO's denial (i.e., that a reservist is only able to re-establish his eligibility if he returns to the Selected Reserves within one year of his date of separation).  

As discussed further below, the Board found that clarification was needed from DOD because the record contained conflicting information regarding the Veteran's eligibility for Chapter 1606 benefits.  Moreover, because it was not clear from earlier DOD responses whether it was aware of this conflicting information or the Veteran's second enlistment in the Selected Reserve, the Board requested that the RO provide DOD with copies of the various documents of record that tended to show eligibility.  As such, the Board instructed the RO in November 2010 to "[p]rovide DOD . . . with copies of the . . . documents found in the claims file . . . [and] . . . [a]sk DOD to . . . provide an explanation of its [eligibility] determination."  The RO was also instructed to "ask DOD to provide the VA [with] copies of any information/files in its possession used to make this determination."

The record reflects that the RO contacted DOD in May 2010 and February 2011.  Such requests note that there are documents of record, including a Notice of Basic Eligibility (NOBE), Enlistment Contract, Statement of Understanding, and Personnel Qualifications Record which tend to indicate the Veteran is eligible for Chapter 1606 benefits.  In each case, the RO asked DOD to consider all of the evidence in its file as well as the VA claims file in providing a response to the question of eligibility.  No request was made, however, for "copies of any information/files in [DOD's] possession used to make this determination."    

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Board also has an interest in avoiding remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, so long as an error does not affect "the essential fairness" of an adjudication, such error is not prejudicial and should not prevent the Board from proceeding with its determination.  Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005).  

The VA (and, as such, the Board) is bound to accept any determination made by DOD regarding a claimant's Chapter 1606 eligibility.  See 10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. §§ 21.1034, 21.7540(a) (2010).  Therefore, while it can request clarification from DOD regarding the issue of eligibility, it cannot compel DOD to review any documentation submitted by the Veteran in support of his appeal or provide the VA with copies of the information used to make its determination.  Given that multiple requests for information to DOD have produced identical results, it is difficult to see how remanding this appeal to obtain further clarification will benefit the Veteran.  In this regard, it is clear from the VA's most recent interaction with DOD in February 2011 that the Veteran's DOD and service personnel records were reviewed in making an eligibility determination and that despite conflicting data of record the Veteran was found not to be eligible for Chapter 1606 benefits.  Furthermore, the RO specifically informed the Veteran in supplemental statements of the case dated in June 2010 and March 2011 that the VA does not possess the authority to change or overrule a DOD eligibility determination and that if he feels the information reported in DOD is inaccurate, then he should contact DOD directly.  

The Board observes that remanding this appeal would only result in further delay with no obvious benefit flowing to the Veteran because the DOD, and not the VA, makes the final determination regarding eligibility.  Given that the most recent determination by DOD appears to have been based on the Veteran's complete personnel records and seeing as the VA has notified him multiple times that he must contact DOD in order to succeed in his claim, the Board finds that the RO's failure to comply with its remand directives did not affect the essential fairness of the adjudication.  Similarly, the RO's failure to cite to a legal authority which states that a reservist is only able to reestablish his eligibility if he returns to the Selected Reserves within one year of his date of separation is moot because the correct reason for the VA's denial is that DOD has deemed the Veteran not eligible for Chapter 1606 benefits.  Since he has properly been notified that this is the reason for the VA's denial, there is no prejudice in failing to provide a legal authority for the above-stated proposition.  In sum, the Veteran has been provided sufficient notice of the reasons for his denial as well as specific notice of how to go about substantiating his claim.  Thus, the Board concludes that it may proceed with a determination at this time.  See Mayfield, 19 Vet. App. at 116.

Legal Criteria and Analysis

The Veteran asserts that he is entitled to VA educational assistance benefits under the MGIB-SR (also known as Chapter 1606 benefits).  10 U.S.C.A § chapter 1606 (West 2002); 38 C.F.R. §§ 21.7500 to 21.7807 (2010).  Qualified members of the Selected Reserve are entitled, under Chapter 1606, to an educational assistance allowance when pursuing a program of education.  10 U.S.C.A. § 16131 (West 2002).  A reservist is eligible to receive benefits under Chapter 1606 if several requirements are met.  See 10 U.S.C. § chapter 1606 (West 2002); 38 C.F.R. §§ 21.7500 to 21.7807 (2010).  The period of eligibility expires, generally, on the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance or, if earlier, the date the reservist is separated from the Selected Reserves.  38 C.F.R. § 21.7550(a) (2010).  A reservist who has separated from the Selected Reserve may reestablish eligibility for Chapter 1606 benefits by rejoining the Selected Reserve within one year from the date of separation.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, ¶ 1.03 (April 19, 2006).

Relevant to the current appeal, the Armed Forces will determine whether or not an individual meets the eligibility criteria needed to receive educational assistance under Chapter 1606.  10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540(a) (2010).  Such determination is binding upon VA.  See id.; see also 38 C.F.R. § 21.1034 (2010).  

Records indicate that the Veteran was previously enlisted in the Selected Reserve, and was eligible for Chapter 1606 benefits for the period from April 1994 through May 2002.  The Veteran's eligibility was terminated when he was discharged from the Selected Reserve in May 2002.  See 10 U.S.C.A. § 16133(a) (West 2002); 38 C.F.R. §§ 21.7540(a)(3); 21.7550(a)(2) (2010).  In January 2007, the appellant reenlisted in the Selected Reserve through the Army Senior Reserve Officers' Training Corps (ROTC); he enlisted as a nonscholarship cadet.  See DA Form 597 ("Army Senior ROTC Nonscholarship Cadet Contract") received by VA on February 21, 2007.  In February 2007, the RO informed the Veteran that information received from the Army Reserve indicated that he was no longer eligible for educational assistance benefits under Chapter 1606.  

In July 2007, the RO received a VA Form 22-1999, Enrollment Certification, for the period of enrollment from June 2007 to September 2007, at a university in New Mexico.  That same month, a copy of DD Form 2384-1 (Notice of Basic Eligibility) with a date of basic eligibility starting in January 24, 2007, was submitted by the Veteran along with his substantive appeal.  A DA Form 2A, Personnel Qualification Record, was also received which reflects that the Veteran "meets eligibility criteria," and that the "date start MGIB" is January 24, 2007.  Finally, a print-out from the Department of Defense (DOD) dated July 31, 2007, indicates that the Veteran was eligible for Chapter 1606 benefits by reason of initial period of service effective April 28, 1994, that his eligibility was terminated on May 7, 2002, by reason of discharge, and that he again became eligible for Chapter 1606 benefits by reason of initial period of service effective January 24, 2007.

In light of the conflicting evidence of record, the RO contacted the Army Reserve to inquire as to the Veteran's eligibility.  The August 2007 reply (e-mail) reflects that the Veteran is "no longer eligible for chapter 1606," and that he "lost all MGIB chapter 1606 [eligibility] when they were [sic] discharged."  The Army Reserve was also contacted in July 2009 for information regarding the Veteran's eligibility, and once again, the Army Reserve indicated that he was no longer eligible for Chapter 1606 educational assistance.  In contrast to the previous reply, however, the point-of-contact indicated that the reason for ineligibility was the appellant's transfer to the Individual Ready Reserve (IRR) in August 1995.  

Citing the conflicting reasons for ineligibility and the fact that DOD declined to respond to all of the questions asked regarding the Veteran's eligibility, the Board remanded this appeal in March 2010 for further DOD clarification.  The RO was directed to ensure that DOD was made aware of the various documents on record that tended to show that eligibility had been established (i.e., Chapter 1606 DOD Data Record printed in July 2007, NOBE, etc.).  The RO received a response from DOD in May 2010 which indicates that the Veteran is "NOT ELIGIBLE FOR MGIB-SR CHAPTER 1606" because his eligibility terminated in May 2002 with his "first discharge from Army Reserve Selected Reserve (SELRES)."  

The May 2010 response from DOD, while based upon information in the Veteran's DOD record, did not indicate whether DOD was aware of the conflicting evidence of record.  Thus, the Board remanded this appeal once more in November 2010 and again directed the RO to ask DOD to provide an explanation regarding the Veteran's eligibility in light of the various conflicting evidence of record.  As previously discussed above, the RO contacted DOD in February 2011 and, following a review of the Veteran's DOD and service personnel records, DOD notified the VA that despite evidence of conflicting data in the record, the Veteran is not eligible for Chapter 1606 benefits because eligibility was terminated with his first discharge in May 2002.  In addition to the negative response provided by DOD, the record contains a February 2011 Chapter 1606 DOD Data record, per the Board's November 2010 remand, which reflects that May 7, 2002, was the suspension/termination date of the Veteran's basic eligibility for Chapter 1606 benefits.  

The Veteran does not dispute that he was discharged from the Selected Reserve in May 2002.  He also does not dispute that he did not reenlist in the Selected Reserve until January 2007.  The Board recognizes and understands the Veteran's contentions in this case that he was notified by his unit that he was eligible for Chapter 1606 benefits.  This, however, is a DOD determination and not a unit determination.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, ¶ 3.07 (April 19, 2006).  Furthermore, the VA (and, as such, the Board) has no legal authority to determine eligibility for Chapter 1606 benefits or to correct an inaccurate DOD-verified eligibility suspension/termination date.  The regulations clearly reflect that determinations of eligibility dates for Chapter 1606 benefits are within the sole purview of the Armed Forces.  No such authority has been delegated to any other source.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  

The VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  Should the Veteran successfully challenge the accuracy of his eligibility suspension/termination date through the proper channels, the VA might then be in a position to reconsider his claim.  At this point, however, the Board is without legal authority to grant the benefit sought on appeal.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the Veteran's claim for educational assistance under Chapter 1606 (MGIB-SR) must be denied.


ORDER

Entitlement to VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code (also known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)) is denied.
____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


